Citation Nr: 0631419	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  05-04 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUE

Entitlement to an increased rating for low back syndrome with 
L5-S1 spondylolisthesis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from May 1964 to May 1966.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an April 2004 rating action that denied 
a rating in excess of 10 percent for low back syndrome with 
L5-S1 spondylolisthesis, as well as service connection for a 
disability of the right rib cage, a cervical spine disability 
to include vertigo, and lumbar degenerative disc disease 
(DDD) with a herniated nucleus pulposus (HNP) at L4-5.  A 
notice of disagreement was received in July 2004, and a 
statement of the case (SOC) issued in December 2004 but, in 
his February 2005 substantive appeal, the veteran stated that 
he only wanted to appeal the issue of a rating in excess of 
10 percent for low back syndrome with L5-S1 
spondylolisthesis.  

In May 2005, the veteran testified at a hearing at the RO 
before the undersigned, wherein he reiterated his withdrawal 
of the appeal with respect to the issues of service 
connection for a disability of the right rib cage, a cervical 
spine disability to include vertigo, and lumbar DDD with a 
HNP at L4-5; a transcript of the hearing is of record.  As 
such, the Board will confine its consideration to the issue 
as set forth on the title page.

For the reasons expressed below, the issue remaining on 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action on his part is required.

      REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)), the 
Board finds that all notice and development action needed to 
render a fair decision on the claim remaining on appeal has 
not been accomplished.

The Board notes that the veteran is currently rated 10 
percent disabled under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 that evaluates lumbosacral strain.  
However, effective September 26, 2003, the rating schedule 
for evaluation of that portion of the musculoskeletal system 
that addresses disabilities of the spine was revised.  See 68 
Fed. Reg. 51,454-458 (Aug. 27, 2003), codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5245 (2006).  The rating 
criteria for 38 C.F.R. § 4.71a, Diagnostic Code 5293 (that 
evaluates intervertebral disc syndrome) were changed 
effective September 23, 2002.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002) and, again, effective September 26, 2003.

As there is no indication that the revised criteria are 
intended to have retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective date of the new DCs, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See VAOPGCPRECs 3-2000 
and 7-2003.  The retroactive reach of the revised regulation 
under 38 U.S.C.A. § 5110(g) (West 2002) can be no earlier 
than the effective date of that change.

In this case, the RO considered the veteran's claim for a 
rating in excess of 10 percent for low back syndrome with L5-
S1 spondylolisthesis only under the applicable criteria of 
former DC 5295, effective prior to September 26, 2003, and 
gave the appellant notice only of the former criteria in the 
December 2004 SOC.  Hence, due process of law bars the Board 
from considering the claim in light of the revised applicable 
rating criteria (renumbered DC 5237), inasmuch as the RO has 
not initially considered the claim under those revised 
criteria, and the claim must thus be remanded to the RO for 
such initial consideration.

The record also reflects that outstanding VA medical records 
should be obtained. The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the 
Board finds that the complete records of any and all 
treatment and evaluation of the veteran for low back 
disability at the Las Vegas, Nevada VA Medical Center (VAMC) 
from June 2005 to the present time should be obtained and 
associated with the claims file.

Also, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his claim on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b) (1); but see 38 U.S.C.A. § 5103(b (3) (West 
Supp. 2004) (amending the relevant statute to clarify that 
the VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also ensure 
that its notice to the appellant meets the requirements of 
the recent decision of the U.S. Court of Appeals for Veterans 
Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2005), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  This should include copies of all records 
of his treatment and evaluation for low back disability at 
Southwest Medical Associates, Inc. (to include by Liza 
Bryant, P.A.), P.O. Box 15645, Las Vegas, Nevada 89114-5645, 
for the period from 2003 to the present.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the Las 
Vegas VAMC copies of all medical records 
regarding the veteran's treatment for low 
back disability for the period from 
September 2003 to the present.  All 
records/responses received should be 
associated with the claims file. 

2.  The RO should send the veteran and 
his representative a letter that requests 
him to provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
pertinent evidence that is not currently 
of record.  This should include 
authorization to obtain copies of all 
records of his treatment and evaluation 
for low back disability from 2003 to the 
present time at Southwest Medical 
Associates, Inc. (to include by Liza 
Bryant, P.A.), P.O. Box 15645, Las Vegas, 
Nevada 89114-5645.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO should ensure that its letter meets 
the requirements of the Court's recent 
decision in Dingess/Hartman, cited above, 
as appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).   

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  This should 
include obtaining copies of all records 
of his treatment and evaluation for low 
back disability from 2003 to the present 
time at the Southwest Medical Associates, 
Inc. (to include by Liza Bryant, P.A.), 
P.O. Box 15645, Las Vegas, Nevada 89114-
5645.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken. 

4.  Then, the RO should review the 
additional medical evidence and determine 
if a new VA orthopedic examination is 
warranted and, if so, schedule the 
veteran for such to determine the current 
severity and all manifestations of the 
service-connected low back disability.

5.  Then RO should readjudicate the 
veteran's claim for an increased rating 
for his low back syndrome, in light of 
all pertinent evidence and legal 
authority, to specifically include 
consideration of both the former criteria 
of DC 5295, effective prior to September 
26, 2002 and the revised criteria of DC 
5237, effective from September 26, 2002 
and all evidence received since the June 
2005 SSOC.  If the benefits sought are 
not granted, the veteran should be 
furnished a SSOC, to include the revised 
rating criteria for the spine effective 
in September 2002 and September 2003.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran may furnish additional evidence and/or argument 
during the appropriate timeframe.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).


(CONINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


